Citation Nr: 0012292	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  95-15 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for laminectomy, L4-5, 
herniated nucleus pulposus, with compression fractures of the 
thoracic and lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
October 1980.

By rating decision in April 1992, the Regional Office (RO) 
denied the veteran's claim for service connection for a low 
back disability.  He was notified of this determination and 
of his right to appeal by a letter dated the following month.  
The Board of Veterans' Appeals (Board) notes that the veteran 
submitted a notice of disagreement with this decision later 
in May 1992, and the RO issued a statement of case in June 
1992.  Although he requested an extension of time to appeal, 
the Board points out that the RO advised the veteran by a 
letter dated August 1992 that his substantive appeal had to 
be received on or before May 4, 1993.  The Board notes that a 
timely substantive appeal was not filed.  The veteran 
subsequently sought to reopen his claim for service 
connection for laminectomy, L4-5, herniated nucleus pulposus, 
with compression fractures of the thoracic and lumbar spine. 

By rating action in February 1995, the RO again denied the 
veteran's claim for service connection for a low back 
disability, specifically, laminectomy, L4-5, herniated 
nucleus pulposus with compression fractures of the thoracic 
and lumbar spine.  This case was before the Board in February 
1999, at which time it was determined that new and material 
evidence had been submitted, and the claim for service 
connection for a low back disability was reopened.  The claim 
was remanded for additional development of the record.  The 
case is again before the Board for appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 




FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran sustained an injury in a parachute jump in 
service.

3. His current low back disability cannot be disassociated 
from the in-service injury.


CONCLUSION OF LAW

Laminectomy, L4-5, herniated nucleus pulposus, with 
compression fractures of the thoracic and lumbar spine was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the medical evidence concerning 
the onset of the veteran's low back disability is sufficient 
to conclude that his claim is well grounded.  No further 
development is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records show no complaints or findings 
concerning the low back.  The veteran underwent X-rays of the 
skull, left shoulder and pelvis/hip in August 1978.  The 
pertinent clinical history noted on the X-ray report was 
"jump injury."  The X-ray of the pelvis/hip revealed a 
questionable small avulsive fracture of the right symphysis 
pubis; the other X-rays were negative.  In September 1978, 
the veteran was referred to the orthopedic clinic with a 
notation that he had been injured in a jump five days 
earlier.  There was no reference to the low back in the 
orthopedic consultation.  On the separation examination in 
July 1980, the spine was evaluated as normal.  Trochanteric 
bursitis of the left hip secondary to a parachute fall was 
noted.  

Records from a chiropractor show that the veteran was seen in 
September 1988 with complaints of low back pain.  It was 
indicated that the complaint was of four days duration.  The 
veteran denied having any previous problems, other than minor 
aches and pains.  No previous treatment was indicated.  The 
veteran also referred to a left hip injury ten years earlier.  
The chiropractor indicated the veteran had a lumbar vertebral 
subluxation and possible disk herniation.  

The veteran was afforded a VA examination in January 1992.  
He reported that he had been injured during service in a 
parachute jump when the chute failed to deploy properly.  He 
stated that he had injured his low back.  He described having 
quite a bit of back pain lately and that it was sometimes 
very severe.  Following an examination, the diagnosis was 
recurrent low back pain by history, secondary to an injury in 
a parachute jump in "1983."

VA outpatient records show that the veteran reported low back 
pain of four days duration in January 1994.  It was indicated 
that he had had low back pain since 1978, when he had a 
parachute accident and fell 1,000 feet.  The veteran was 
hospitalized in a VA facility in March 1994.  It was noted 
that he was status post a back injury in 1978 and that he had 
experienced low back pain since that time.  It was indicated 
that the pain had been exacerbated since early January of 
that year.  Conservative therapy had been tried, but the 
veteran continued to report worsening back pain, numbness and 
pain along the lateral left leg.  The diagnosis was herniated 
disc, L4-5. 

In 1994, lay statements were submitted by friends of the 
veteran and his former wife.  In a statement dated March 
1994, the veteran's spouse at the time of the in-service 
injury wrote that while on a parachuting exercise in August 
1978, the veteran's parachute malfunctioned, and he incurred 
injuries during the landing.  She added that he was brought 
by another serviceman with a head laceration, bruises and 
extreme pain in his back and hip.  She noted that he went to 
the hospital two weeks later with hip and back pain.  The 
hospital could not determine any injury to the back, and he 
continued to suffer a great deal of pain in his lower back.  
Finally, she stated that his back problems became 
progressively worse.

During a VA examination in May 1994, the veteran related that 
after the parachute accident, he was taken for treatment but 
was sent home without any X-rays being taken.  He remained in 
bed for two weeks while under the care of his wife.  The pain 
persisted and his wife drove him to sick call where some X-
rays were taken.  They showed the fractured pelvis, as well 
as other injuries.  The veteran related that he complained 
about this hip and back at that time.  He received a profile 
for about three months and then returned to limited duty.  
About six months after the accident, he returned to jumping.  
He stated that when he got out of service, he went to the 
Tucson VA hospital where a CT scan and magnetic resonance 
imaging revealed a disk herniation.  It was noted that he had 
undergone a partial left L4 herniated nucleus pulposus 
excision in April 1994.  Following an examination, the 
pertinent diagnosis was status post partial left L4 
laminectomy with an L4-5 herniated nucleus pulposus excision.   

The veteran was again afforded an examination by the VA in a 
January 1997.  The history was similar to that related above.  
The diagnoses included status post herniation nucleus 
pulposus surgery, with residual radicular pain down the left 
leg to the toes, with tenderness to the left lumbar area, 
especially around L3-L4.  The examiner commented that in his 
opinion, the injuries, with the present deformities, were 
secondary to the parachute injury.  He commented that there 
was a causal relationship between the parachute jump and the 
current symptomatology.   

The veteran was afforded a neurological examination by the VA 
in January 1997.  It was indicated that the veteran's claims 
folder and hospital chart were reviewed prior to the 
examination.  The veteran related that he was injured in 
service in 1978 in a parachute jump.  He stated that he was 
the last man out of the airplane and was the first to hit the 
ground.  Apparently, his chute either did not open or only 
partially opened.  He was knocked unconscious and did not 
awaken until he was taken to the hospital.  The veteran 
reported that he was told that he had an injury to the 
shoulder and was sent home.  The examiner commented that he 
was not able to find in the chart an account of the parachute 
jump and the actual report, other than the veteran's account.  
The veteran asserted that he had always had trouble with his 
back since the injury.  Following an examination, the 
pertinent impressions were chronic back pain, with an 
intermittent radiculopathy L4-5, with objective minimal 
sensory loss in the S1 distribution; status post partial L4 
laminectomy, with removal of L4-5 herniated nucleus pulposus; 
and small disk herniations at T11, T12, L1, L2 and L3, 
without evidence of cord involvement or nerve impingement.  
The examiner indicated that the lower thoracic and upper 
lumbar disks were not as frequent as the L4-5 disk in the 
general population and that he believed that the trauma, 
along with some normal aging contributed to the formation of 
the disks.  

Private medical records dated in 1998 have been associated 
with the claims folder.  In a statement dated March 1998, a 
private physician reported that he had seen the veteran for 
complaints of back pain going into the left leg.  The veteran 
related that he initially had problems with his back in 1978 
when he was a paratrooper in service.  He noted that a chute 
malfunctioned and he fell approximately 1000 feet and landed 
on his left side.  He stated that he began developing back 
pain and pain radiating across the back and into the left 
leg.  The diagnostic impression was some residual L5 
radicular pain.  

A VA neurological examination was conducted in July 1999.  
The examiner noted that the claims folder was available.  The 
veteran's in-service injury was described as above.  He 
related that the physician who saw him during service did not 
seem to take his complaints seriously.  He noted that he was 
sent home and that he was basically bedridden for two weeks.  
The examiner again noted that there was no documentation of 
this.  Over the ensuing fifteen years, the veteran indicated 
that he would get intermittent severe left sciatic-type pain, 
for which he occasionally saw a chiropractor.  

Following an examination, the impression was status post L4-5 
laminectomy for large herniated disk on the left, with good 
result.  It was also noted that there was a magnetic 
resonance imaging of multiple small disk herniations and a 
larger disk at L3-4, from which the veteran was minimally 
symptomatic.  The examiner commented that the "issue of 
whether or not the veteran's subsequent surgery and low back 
problems are related to his initial trauma in 1978 is not 
documented in the record.  My opinion is that at the time 
when [the veteran] was injured, he was an athletic and well 
developed 21-year old man, who subsequently had multiple disk 
herniations, some of which are somewhat unusual to see as in 
the lower thoracic and upper lumbar spine.  These may give 
some credence to the fact that these disk herniations are 
post traumatic as is often the case in the thoracic spine.  I 
therefore feel that there is a relationship between his 
parachute injury in the service and his ongoing low back 
problems."  

The veteran was also afforded an examination of the spine by 
the VA in July 1999.  The examiner noted that the claims 
folder was extensively reviewed prior to the examination.  
The veteran again summarized the original injury in service.  
The examiner noted that he was unable to locate the medical 
records from the original injury, but according to the 
veteran, he was released and stayed on bedrest for about two 
weeks.  He claimed that he was reevaluated and told that he 
had compression deformities.  Following an examination, the 
impression was chronic lower back pain.  

The examiner stated that "if [the veteran] had such a 
parachute jump with these difficulties and certainly if he 
has compression deformities, his low back pain would be 
almost assuredly secondary to this fall.  It is certainly as 
likely as not that [the veteran's] current low back 
disability is related to his service.  I base this on [the 
veteran's] own history which he states that he was relatively 
healthy, the fact that he was medically boarded out after a 
significant fall that is documented in the chart.  [The 
veteran] sought treatment which is also documented in the 
chart, at the time of his injury.  However, the details of 
the hospital visit were not available.  

Analysis 

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The service medical records contain several references to the 
fact that the veteran sustained an injury in a parachute 
jump.  The Board acknowledges that there was no specific 
reference in the service medical records to any complaints 
involving the spine.  The fact remains, however, that the 
only medical opinions of record support the veteran's 
allegations that his current back disability is related to 
service.  The Board concedes that at least one of the 
opinions appears to be predicated on the assumption that the 
veteran did, indeed, experience such a parachute jump and 
that he had compression deformities.  As noted above, while 
the veteran related during the July 1999 VA examination that 
he was advised in service that he had compression 
deformities, this is not shown by the clinical record.  The 
Board points out that the neurologist concluded following an 
examination in July 1999, that the unusual location of some 
of the disk herniations lent credence to the claim that they 
were traumatic in origin.  It was concluded, therefore, that 
there was a relationship between the in-service parachute 
injury and his low back disability.  There is simply no 
evidence to the contrary in the record.  The Board finds, 
accordingly, that the weight of the evidence supports the 
claim for service connection for laminectomy, L4-5, herniated 
nucleus pulposus, with compression fractures of the thoracic 
and lumbar spine.


ORDER

Service connection for laminectomy, L4-5, herniated nucleus 
pulposus, with compression fractures of the thoracic and 
lumbar spine is granted.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

